          Case 5:21-po-00511-MLC Document 6 Filed 07/30/21 Page 1 of 1




                                                                                               FILED
               UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF WYOMING
UNITED STATES OF AMERICA                                                                  9:48 am, 7/30/21
                                                                                    U.S. Magistrate Judge
                                             Plaintiff,

vs.                                                       Case Number: 5:21-po-511-MLC

Madeline Casey
                                           Defendant.


      WAIVER OF DEFENDANT’S RIGHTS TO BE REPRESENTED BY COUNSEL
                    EITHER RETAINED OR APPOINTED

        I, Madeline
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
                      Casey                         defendant in the above designated action,
having appeared before the Honorable Mark L. Carman, United States Magistrate Judge for the
District of Wyoming, who has fully informed me of: (1) the charges(s) set forth in the
complaint or violation notice; (2)WKHUDQJHRISHQDOWLHVLQFOXGLQJWKHPD[LPXPVHQWHQFHRI
FRQILQHPHQWDQGILQHWKDWPD\EHLPSRVHGXSRQFRQYLFWLRQ  P\ULJKWWREHUHSUHVHQWHGE\
FRXQVHODQGWKDWLI,DPILQDQFLDOO\XQDEOHWRHPSOR\FRXQVHO,PD\UHTXHVWWKH&RXUWWRDSSRLQW
FRXQVHOWRUHSUHVHQWPHDQG  WKDWWKH&RXUWZLOOQRWDSSRLQWFRXQVHOLIDVHQWHQFHRI
FRQILQHPHQWZLOOQRWEHLPSRVHGGRKHUHE\ZLWKWKHIXOOXQGHUVWDQGLQJRIWKHFKDUJH V DQG
ZLWKIXOOUHDOL]DWLRQWKDWLQGHIHQGLQJWKLVFKDUJH V WKHH[SHULHQFHDQGSURIHVVLRQDOWUDLQLQJRI
DQDWWRUQH\ZRXOGEHKHOSIXOVSHFLILFDOO\ZDLYHWKHULJKWWREHUHSUHVHQWHGE\FRXQVHOLQWKLV
FDVHHLWKHUUHWDLQHGRUDSSRLQWHGDQG,GRKHUHE\VWDWHWKDWWKHDERYHQDPHG0DJLVWUDWH-XGJH
KDVPDGHSHUVRQDOLQTXLU\RIPHWRDVFHUWDLQP\WKRURXJKNQRZOHGJHDQGXQGHUVWDQGLQJRIDOO
WKDW,KDYHKHUHLQVWDWHG




Dated this 30
           BBBBB day of July
                        BBBBBBBBBB, 20BBBBB.
                                      21              T Madeline Casey
                                                      Signature of Defendant



3OHDVHVDYHDQGHPDLODFRPSOHWHGFRS\RIWKLVIRUPWR\QSBGF#Z\GXVFRXUWVJRY
                                                        \QSBGF#Z\GXVFRXUWVJRY




WY 700
